Order entered November 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Based on this Court’s opinion of this date, we REVERSE the trial court’s November 11,

2014 order sustaining the contests to appellant’s affidavit of indigence. Appellant is indigent and

is allowed to proceed with this appeal without advance payment of costs.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE